Exhibit 5.2 (TORYS LOGO) 1114 Avenue of the Americas New York, New York 10036, USA TEL 212.880.6000 FAX 212.682.0200 www.torys.com April 8, 2014 Hydrogenics Corporation 220 Admiral Boulevard Mississauga, Ontario L5T 2N6 Dear Sirs/Mesdames: We hereby consent to the use of our name in Amendment No. 1 tothe Registration Statement on Form F-10 filed by Hydrogenics Corporation on April 8, 2014, as such may thereafter be amended or supplemented, and in the base shelf prospectus contained therein, under the caption “Legal Matters”.In giving such consent we do not thereby admit that we are in the category of persons whose consent is required by the United States Securities Act 1933, as amended or the rules and regulations promulgated thereunder. Sincerely, /s/ Torys LLP
